Citation Nr: 9913198	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-14 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the 20 percent disability evaluation assigned for the 
veteran's residuals of an arthrotomy for torn meniscus of the 
left knee was properly reduced to a zero percent 
(noncompensable) evaluation. 

(The issue of whether achievement of a vocational goal is 
reasonably feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which reduced the evaluation for the 
veteran's left knee disability from 20 percent to zero 
percent (noncompensable).  The veteran, who had active 
service from December 1972 to November 1974, appealed that 
decision to the Board.  

The Board notes that although the RO has characterized the 
issue as the evaluation of the disability assigned the 
veteran's left knee disability, the RO appears to have 
considered  two components of that issue in question in this 
case at various times during the pendency of this appeal, 
specifically, the propriety of the rating which resulted in a 
reduction of the disability evaluation assigned the veteran's 
left knee disorder effective in March 1, 1996, and 
subsequently, whether he was entitled to an increased 
evaluation after that date.  The Board observes that in 
January 1996, the veteran indicated that he disagreed with 
the determination that reduced the evaluation assigned his 
service-connected left knee disorder.  In February 1996, the 
RO furnished the veteran a statement of the case in which it 
essentially indicated that the reduction was proper based on 
the evidence of record.  In March 1996, the veteran submitted 
a substantive appeal in which he indicated that he disagreed 
with the February 1996 decision.  Following a personal 
hearing, the RO issued a supplemental statement of the case 
in July 1996 in which the issue was phrased as the propriety 
of a reduction in the evaluation of the veteran's left knee 
disorder to a noncompensable evaluation effective March 
1,1996.  In an August 1996 rating decision, the RO deferred a 
decision on the issue of an increased evaluation for the 
veteran's left knee disorder.  In February 1997, the veteran 
submitted a statement in which he requested an increased 
evaluation for his service-connected left knee disorder.  In 
a May 1997 rating decision, the RO denied the claim for an 
increased evaluation for the veteran's service-connected left 
knee disorder, and the RO noted that only the issue of the 
propriety of the March 1996 reduction was currently under 
appeal.  Similar information regarding the denial of an 
increased evaluation and whether the rating reduction at 
issue was proper was the included in a May 1997 supplemental 
statement of the case.  However, it is not clear from the 
record that the veteran was provided separate notice of the 
denial of an increased evaluation for his service-connected 
left knee disorder since the rating reduction apart from the 
issue of the propriety of the rating reduction.  

As noted, the record indicates that the veteran has initially 
appealed the rating reduction issue.  However, from the 
record it appears that the veteran was requesting not only 
restoration of the previously assigned 20 percent disability 
evaluation, but that he later requested an increased 
evaluation after the date of the reduction.  As noted above, 
the RO has considered both issues at various times during the 
development of this case.  However, based on the development 
of this case as outlined above, the RO should ensure that the 
veteran is provided with appropriate notice of the denial of 
an increased evaluation after the date of the rating 
reduction, and should clarify with the veteran as to whether 
he seeking to appeal this determination.  

In the event that the veteran does indicate that he intends 
to appeal this issue, the RO should also ensure that all 
appropriate development of this issue has been conducted to 
include, if necessary, the scheduling of a comprehensive VA 
examination to evaluate the veteran's left knee disorder.  


FINDINGS OF FACT

1.  The 20 percent evaluation assigned for the veteran's left 
knee disability had been in effect for less than five years 
at the time of the RO's reduction.

2.  VA examinations dated in October 1994 and August 1995 
disclosed improvement in the veteran's residuals of an 
arthrotomy for torn meniscus of the left knee.


CONCLUSION OF LAW

The criteria for a reduction in the evaluation assigned for 
the veteran's residuals of an arthrotomy for torn meniscus of 
the left knee from 20 percent to zero percent have been met.  
38 C.F.R. §§ 3.105(e), 3.344(c), 4.1, 4.2, 4.10, 4.13, 4.40-
4.45, 4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO, in its rating decision 
dated in December 1995, improperly reduced the 20 percent 
evaluation assigned for his service-connected left knee 
disability to zero percent.  The veteran contends that his 
left knee disability has not improved and, therefore, the 20 
percent evaluation should be restored effective the date it 
was reduced. 

As an initial matter, the Board finds the veteran's claim 
plausible and therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a). As well, it is satisfied that all 
pertinent facts have been developed fully and that the RO has 
obtained all relevant evidence necessary for the equitable 
disposition of the veteran's claim.

By rating decision dated in December 1980, the RO granted the 
veteran service connection and assigned a noncompensable 
(zero percent) evaluation for residuals of an arthrotomy for 
torn meniscus of the left knee.  This determination was based 
on service medical records which detailed a motorcycle 
accident and subsequent impression of a torn medial meniscus, 
and on a November 1980 report of VA examination which 
disclosed complaints of left knee pain and findings of a 
well-healed anteromedial scar, full range of motion, and some 
minimal crepitation.  

By rating decision dated in February 1992, the RO increased 
the evaluation assigned to the veteran's left knee disability 
to 20 percent effective from December 24, 1991.  This 
increase was based on a January 1992 report of consultation 
with Walter L. Norton, M.D., which indicated recurrent 
swelling following a reported bump to the knee in September 
1990 and a diagnosis of arthritis of the left knee of 
uncertain etiology, and on a February 1992 report of VA 
examination which disclosed recurrent swelling of the left 
knee following a reported December 1990 fall, normal X-rays 
of the left knee taken in December 1991 (except for a benign 
cyst of the proximal tibia), and current findings of mild 
medial laxity, mild effusion, and posterior sag.  The VA 
examiner's impression was that the December 1990 fall could 
have added an ACL or PCL tear to the previous left knee 
problems and the examiner indicated that the veteran's 
history of left meniscectomy could have predisposed the 
veteran to his current left knee problems. 

Thereafter, X-rays of the knees taken in conjunction with a 
March 1993 VA joint examination were normal.  In addition, X-
rays of the knees taken in conjunction with an October 1994 
VA examination were normal.  Moreover, examination at that 
time was essentially negative, except for some limitation of 
motion and a subjective report of residual pain.  Thereafter, 
in an April 1995 rating decision, the RO noted improvement in 
the veteran's service-connected left knee condition, but 
continued the 20 percent evaluation for six months pending 
further examination to determine whether there was sustained 
improvement.     

Subsequently, the veteran underwent VA examination in August 
1995.  This examination showed subjective complaints of 
occasional pain aggravated by cold weather, a finding of 
flexion to 120 degrees, and no findings of crepitus, 
instability, tenderness, or positive McMurray's sign.  
Accordingly, by rating decision dated in December 1995, the 
RO reduced the evaluation assigned for the veteran's left 
knee disability from 20 percent to zero percent.  This 
reduction was based on the findings in the October 1994 and 
August 1995 VA examination reports of record.  The reduction, 
effective March 1, 1996, has remained in effect since the 
December 1995 rating decision.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA's 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10 (1998).

Specific requirements must be met in order for VA to reduce 
evaluations for certain service-connected disabilities.  See 
38 C.F.R. § 3.344 (1998); see also Dofflemyer v. Derwinski, 2 
Vet.App. 277 (1992).  These requirements apply to ratings 
which have continued for long periods of time at the same 
level (5 years or more), and do not apply to disabilities 
which have not become stabilized or which are likely to 
improve.  See 38 C.F.R. § 3.344(c).  The Board notes that the 
provisions of 38 C.F.R. § 3.344(a) and (b) do not apply to 
this case because the 20 percent rating for the veteran's 
left knee disability, in effect from December 1991 to March 
1996, had been in effect for less than five years.  However, 
in any disability rating-reduction case, regardless of 
whether the rating has been in effect for five years or more, 
certain general regulations need to be considered.  
Specifically, it is necessary to ascertain, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in disability 
and whether examination reports reflecting change are based 
upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Brown v. Brown, 5  
Vet.App. 413, 420-421 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 
4.10 and 4.13).  See also 38 C.F.R. 3.344(c) (authorizing 
reduction of a rating in effect for less than five years on 
the basis of examination disclosing improvement).
  
In this case, the record shows that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) in reducing 
the veteran's disability evaluation. The question then 
remains whether that reduction was proper based on the 
applicable regulations.

The veteran's left knee instability has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under Diagnostic 
Code 5257, slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent evaluation, 
while moderate recurrent subluxation or lateral instability 
of the knee warrants a 20 percent evaluation.  A 30 percent 
evaluation requires severe recurrent subluxation or lateral 
instability.

Clearly, pursuant to the criteria outlined above, the October 
1994 and August 1995 reports of VA examination disclosed 
improvement in the veteran's left knee disability.  On 
examination in February 1992, findings of mild effusion, 
medial laxity, and posterior sag were shown, in addition to a 
possible PCL or ACL tear.  On reexamination in October 1994, 
findings essentially were negative except for some limitation 
of motion and subjective complaints of residual pain.  During 
this examination, it specifically was noted that there was no 
subluxation, lateral instability, non-union, or loose motion.  
In addition, the veteran was able to do complete knee bends, 
albeit with some crepitation.  Moreover, on examination in 
August 1995, there were no objective findings of tenderness, 
effusion, laxity, lateral instability, posterior sag or 
tears.  The Board notes that in a July 1996 statement 
submitted in support of the veteran's claim for "increase," 
a VA orthopedist indicated that physical examination 
presumably at that time, revealed patellofemoral 
decrepitation and medial joint line tenderness, and he 
reported that the veteran's disease of the left knee would 
certainly progress as cartilage degeneration and destruction 
do not spontaneously reverse.  However, this statement does 
not diminish the findings regarding actual demonstrated 
symptomatology shown on repeat VA examinations which formed 
the basis of the reduction as neither of the earlier 
examiners indicated that the veteran was without disease, but 
rather that the symptoms shown at that time had apparently 
lessened.  In view of the absence of objective findings, the 
RO reduction from 20 percent to zero percent was not 
inappropriate.

When any change in evaluation is contemplated by the RO, the 
RO should be certain that there has been an actual change in 
condition, rather than a difference in thoroughness of the 
examination or in use of descriptive terms.  See 38 C.F.R. § 
4.13.  In this case, the examinations at issue appear 
comparably thorough.  During the February 1992, October 1994 
and August 1995 examinations, the same functions of the 
veteran's left knee were tested, and similar terminology was 
used in describing the impairment caused by his left knee 
disability.  

In light of the fact that on examination in October 1994 and 
reexamination in August 1995, the improvement shown in the 
veteran's left knee represented an actual change in 
condition, the Board finds that the RO was warranted in 
reducing the evaluation assigned for the veteran's residuals 
of an arthrotomy for torn meniscus of the left knee from 20 
percent to zero percent.  Therefore, the Board finds that the 
criteria for a reduction in the evaluation of the veteran's 
residuals of an arthrotomy for torn meniscus of the left knee 
have been met and the appeal is denied.


ORDER

As the reduction in the evaluation assigned for the veteran's 
residuals of an arthrotomy for torn meniscus of the left knee 
from 20 percent to zero percent was warranted, restoration of 
the 20 percent evaluation is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 


